DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of claims 1-11 in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that elected claims 1-11 are similar to non-elected claims 12-20.  This is not found persuasive because
		Elected claims 1-11 are directed to a sensing agent receiving configuration information from a first transmit receive point (TRP) and performing passive sensing based on a reflection of a downlink transmission from the first TRP. The non-elected claims 12-20 are directed to a transmit receive point (TRP) detecting a reflection of a sensing reference signal (SeRS) transmitted by a sensing agent and performing sensing based on the detected reflection. Therefore, the elected claims 1-11 associated with the reception of configuration information and execution of passive sensing are not similar to the detection of SeRS reflection and sensing based on the detected reflection recited in non-elected claims 12-20. 

	The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
3.	Claims 2, 3 are objected to because of the following informalities:  
	Claim 2, line 2 recites “TPR” which should be corrected as “TRP” to be compliant with claim 1.
	Claim 3, line 3 recites “TPR” which should be corrected as “first TRP” to be compliant with claim 1.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 7-10 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Yasukawa et al (US 20200260440 A1, hereinafter referred to as Yasukawa).
		Re claim 1, Yasukawa recites a method for use in a telecommunication system comprising:
	(i) a sensing agent receiving configuration information for configuring transmission of a sensing reference signal (SeRS) (“A combination of a carrier used for assistance and a carrier used for data communication may be preconfigured, or may be reported from a base station using an upper layer signaling”---Par 0051. Moreover the transmission from UE 1 at step S10, Fig. 5 
	(ii) the sensing agent transmitting the SeRS based on the configuration information (transmitting sensing signal on the assistance band) (Fig. 5-7, Fig. 9, Par 0050-0060, Par 0069-0070).
		Re claim 7, Yasukawa teaches that the sensing agent is a user equipment (UE) (UE2) (Fig. 5, Par 0050-0056).
		Re claim 8, Yasukawa teaches that the UE receiving a sensing node identifier (ID) (source ID, destination ID) (Par 0063).
		Re claim 9, Yasukawa teaches that the UE transmits the SeRS on a first beam (omni-directional transmission/beam, Par 0050, Par 0079) and the UE uses a different beam for uplink, downlink or sidelink telecommunications transmissions (beamforming transmission for data transmission, Par 0050, Par 0069-0070, Fig. 9).
		Re claim 10, Yasukawa teaches to receive the configuration information occurs in one or more of: LI signalling; Radio resource control (RRC) signaling (A combination of a carrier used for assistance and a carrier used for data communication may be preconfigured, or may be reported from a base station using an upper layer signaling”---Par 0051, Par 0084, Par 0108); media access control (MAC) control elements (CEs); and X2/Xn signaling.
		
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa as applied to claim 1 above and further in view of Jetcheva (US 20180242253 A1, hereinafter referred to as Jetcheva).
		Re claim 2, Yasukawa does not explicitly disclose that the sensing agent performing passive sensing on a reflection of a downlink transmission from the first TPR.
		Jetcheva teaches that the sensing agent (intermediate device) performing passive sensing on a reflection of a downlink transmission (intermediate devices receiving a reflection of signal transmitted by the Sensor reading device) from the first TPR (sensor reading device) (Fig. 2-4, Par 0035-0039, Par 0049-0056).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Yasukawa by including the step that the sensing agent performing passive sensing on a reflection of a downlink transmission from the first TPR, as taught by Jetcheva for the purpose of efficiently detecting the location of a device, as taught by Jetcheva (Par 0039). 

		Jetcheva teaches that the sensing agent (intermediate device) notifying the first TRP (sensor reading device) of sensing information (sensing report) resulting from the passive sensing on the reflection of the downlink transmission from the TPR (sensing performed based on a reflection of signal transmitted by the Sensor reading device) (Fig. 2-4, Par 0035-0039, Par 0049-0056).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Yasukawa by including the step that the sensing agent notifying the first TRP of sensing information resulting from the passive sensing on the reflection of the downlink transmission from the TPR, as taught by Jetcheva for the purpose of efficiently detecting the location of a device, as taught by Jetcheva (Par 0039).
		Re claim 4, Yasukawa does not explicitly disclose that the sensing agent receiving configuration information for configuring when the sensing agent can perform passive sensing of a reflection from transmission by the first TRP.
		Jetcheva teaches that the sensing agent receiving configuration information for configuring when the sensing agent can perform passive sensing (intermediate devices receiving wake up signal to perform sensing) of a reflection from transmission by the first TRP (sensing performed based on a reflection of signal transmitted by the Sensor reading device) (Fig. 2-4, Par 0035-0039, Par 0049-0056).

		Re claim 11, Yasukawa teaches that the sensing agent notifying the first TRP of sensing information occurs in one or more of: LI signalling; Radio resource control (RRC) signaling; media access control (MAC) control elements (CEs) (reporting information using MAC-CE) (Par 0065, Par 0084, Par 0108); and X2/Xn signaling.
Allowable Subject Matter
		Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Tan et al (US 20160259041 A1) discloses to perform passive sensing by a receiver unit based on the reflection of a signal transmitted by the wireless access point (Fig. 1, Abstract, Par 0063).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473